Per Curiam:

It is ordered and adjudged that this cause be dismissed as to the defendant — the board of county commissioners of Hamilton county; that J. H. Borders is the duly-elected treasurer of Hamilton county, and is entitled to said office; and that judgment be entered for the plaintiff J. H. Borders and against the defendant J. H. Bentley for the possession of said office of treasurer of Hamilton county, together with the books, papers, property and things of whatsoever kind belonging thereto. It is further ordered, that the defendant J. H. Bentley pay the costs of this case, taxed at $-; and hereof let execution issue.